The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 14, 2014

                           Nos. 04-13-00338-CR & 04-13-00339-CR

                                  Elias Esequiel VASQUEZ,
                                           Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 229th Judicial District Court, Starr County, Texas
                        Trial Court Nos. 11-CRS-270 & 11-CRS-272
                         Honorable Ana Lisa Garza, Judge Presiding


                                        ORDER
         The reporter’s record was originally due on November 12, 2013. On January 8, 2014, we
ordered court reporter Gay Richey to file the reporter’s record on or before January 15, 2014.
Ms. Richey did not file the reporter’s record, and also failed to request a further extension. On
February 13, 2014, Ms. Richey informed the court that she has been ill, and intends to file the
reporter’s record no later than February 18, 2014. Accordingly, we ORDER Ms. Richey to file
the reporter’s record no later than Wednesday, February 19, 2014. If Ms. Richey fails to
file the reporter’s record as ordered, we will order Ms. Richey to appear and show cause why she
should not be held in contempt for failing to file the record.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of February, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court